United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1703
Issued: April 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2011 appellant filed a timely appeal from a June 13, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a recurrence of an emotional condition in the performance of duty on or after January 5, 2010.
FACTUAL HISTORY
On June 15, 2010 appellant, then a 34-year-old clerk, filed a claim for recurrence of a
previously accepted emotional stress claim. OWCP treated the claim as a new occupational

1

5 U.S.C. § 8101 et seq.

disease claim, as appellant alleged new incidents of harassment after she returned to work
following the earlier injury.
In a supplemental statement received on June 21, 2010, appellant alleged that between
January 5 and May 28, 2010 two of her coworkers intimidated her with gestures and looks, made
inappropriate comments to her and bumped into her on purpose. She claimed that beginning
January 8, 2010 her supervisor treated her differently than her coworkers. Appellant stated that
she reported the matter to the manager of delivery operations, Arvester Henry, who subsequently
held a meeting with appellant and the two coworkers on May 29, 2010, in an attempt to resolve
the conflict. In a statement, appellant indicated that during the meeting Mr. Henry acted as if she
had been responsible for instigating the conflict, which made her very upset. She stated that her
coworkers, not she, should be assigned to different positions because “they are the ones
threatening and harassing me.” Appellant also alleged that her supervisor Teresa McCloud
“singled her out,” “kept looking at her,” and “giving her the mean looks.” Reference was made
to two instances during which appellant’s supervisor yelled at her in the presence of her
coworkers, that appellant alleged made her look incompetent.
In statements accompanying appellant’s claim, the employing establishment noted that
meetings were held separately with the three employees involved in the incident and then, along
with a union official, jointly as well. It also claimed that she “became very uncooperative and
unwilling to resolve differences” in the final meeting. The employing establishment also stated
that the coworkers reported “no problem” with appellant and the gestures were made to another
coworker “in a playful manner.”
OWCP advised appellant by letter dated June 30, 2010, that additional evidence was
necessary to establish her claim. Appellant was advised to submit witness statements
substantiating that the alleged incidents occurred as alleged.
Appellant submitted a June 15, 2010 report from Dr. Paul Hriso, a Board-certified
psychiatrist, who diagnosed appellant with post-traumatic stress disorder (PTSD).
In a statement dated June 18, 2010, appellant alleged that she was not allowed to leave a
supervisor’s office, on the day that she filed her current claim. The supervisor continued to read
her claim, when she wanted to leave the office, and he questioned her as to why she was in his
office.
On July 30, 2010 OWCP again advised appellant to submit additional evidence to support
her claim that the alleged harassment had occurred.
OWCP thereafter received an August 13, 2010 letter from Equal Employment
Opportunity (EEO) Counselor, Rick Feuerstein, who stated that appellant had filed an EEO
claim for harassment, in which she alleged that she was held hostage in her office by her
manager and her supervisor. Mr. Feuerstein also noted that the claim was settled and the
employing establishment agreed to place her on a different tour for 90 days.
In a letter dated August 17, 2010, appellant stated that her witnesses were scared to talk,
and that she was removed from her tour.

2

By decision dated December 10, 2010, OWCP denied appellant’s claim, finding that she
had not established that the alleged incidents occurred.
Appellant disagreed with the decision and requested a hearing before the Branch of
Hearings and Review, which was held on April 27, 2011. She testified at the hearing that she
had a prior accepted claim related to an incident where she was bumped by one of the coworkers
in the incident in October 2009. Appellant also testified that, after she returned to work, working
with the coworkers who were involved in her previous case made her feel paranoid. She testified
that the coworkers were friendly with management, which led to further mistreatment.
On June 13, 2011 OWCP’s hearing representative affirmed the December 10, 2010
decision on the grounds that appellant had not established that the alleged incidents of
harassment occurred as alleged.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.4 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.5
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.6
To establish that an emotional condition arose in the performance of duty, a claimant
must submit the following: (1) medical evidence establishing that she has an emotional or
2

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
5

See William H. Fortner, 49 ECAB 324 (1998).

6

Ruth S. Johnson, 46 ECAB 237 (1994).

3

psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the emotional condition is causally related to the identified compensable
employment factors.7
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.8 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and equal employment opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.9 The issue is whether the claimant has
submitted sufficient evidence under FECA to establish a factual basis for the claim by supporting
his or her allegations with probative and reliable evidence.10 The primary reason for requiring
factual evidence from the claimant in support of his or her allegations of stress in the workplace
is to establish a basis in fact for the contentions made, as opposed to mere perceptions of the
claimant, which in turn may be fully examined and evaluated by OWCP and the Board.11
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.12 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.13
ANALYSIS
Appellant has not alleged that performance of her regular or specially assigned duties
caused her alleged emotional condition. Rather, she alleged an emotional condition as a result of
harassment from her coworkers and managers. Appellant has also alleged abuse by her
supervisor in administrative matters. OWCP denied her emotional condition claim on the
7

D.L., 58 ECAB 217 (2006); Kathleen D. Walker, 42 ECAB 603 (1991).

8

See Michael Ewanichak, 48 ECAB 364 (1997).

9

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

10

See James E. Norris, 52 ECAB 93 (2000).

11

Beverly R. Jones, 55 ECAB 411 (2004).

12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Id.

4

grounds that she did not factually substantiate her claim and did not establish any compensable
employment factor.
Appellant alleged that her coworkers bumped into her on purpose, and that they made
inappropriate comments and threatening gestures to her, which caused her to become paranoid.
However, she did not submit any evidence to establish that these incidents in fact occurred as she
described. OWCP notified appellant of this deficiency in her claim, but she failed to submit any
evidence corroborating her claim. As noted above, unsubstantiated allegations of harassment or
discrimination are not determinative of whether such harassment or discrimination occurred.
The claimant must establish a factual basis for his or her allegations with probative and reliable
evidence. As such, appellant’s allegation of the incidents with her coworkers cannot constitute a
sufficient basis for her emotional condition claim.
Appellant also claimed that her supervisor threatened her with mean looks and treated her
unfairly by yelling at her in front of her coworkers. To the extent she is alleging that she was
verbally abused, the Board has generally held that being spoken to in a raised or harsh voice does
not of itself constitute verbal abuse or harassment.14 Furthermore, the Board has held that
perceptions and feelings alone are not compensable. To establish entitlement to benefits, a
claimant must establish a basis in fact for the claim by supporting her allegations with probative
and reliable evidence.15 The Board finds that appellant has not submitted the necessary
supportive factual statements from witnesses or other sources to establish her alleged
employment factors of harassment and abuse.
Regarding appellant’s allegations that her supervisor erred and acted abusively by
changing her tour of duty, rather than reassigning her coworkers, the evidence of record does not
establish error or abuse in this administrative matter. The EEO Counselor’s August 13, 2010
letter explained that in settlement of her EEO claim, appellant agreed to be placed on a different
tour for 90 days. This evidence does not establish error or abuse by the employer. Regarding
appellant’s allegation that she was held against her will by a manager on the day that she filed
her claim for compensation, the evidence establishes that she sought out the manager and he
questioned why she had come to his office. While she would have preferred to leave the office
immediately, the manager continued to read the claim while she was in the office, until she left
by a secondary exit. Appellant’s discomfort while waiting for the manager to read her claim
does not establish error or abuse.
For these reasons, the Board finds that appellant has failed to meet her burden of proof in
establishing an emotional condition arising in the performance of her federal duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

Peter D. Butt, Jr., 56 ECAB 117 (2004).

15

Kathleen D. Walker, 42 ECAB 603 (1991).

5

CONCLUSION
Appellant failed to establish that she sustained an emotional condition in the performance
of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

